 


109 HR 3661 IH: Texas Educator Retirement Equity Act
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3661 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to replace the 60-month period of employment requirement for application of the Government pension offset exemption with the rule that last applied before section 418 of the Social Security Protection Act of 2004 was enacted. 
 
 
1.Short titleThis Act may be cited as the Texas Educator Retirement Equity Act. 
2.Restoration of earlier rule for application of Government pension offset exemption 
(a)In generalSection 202(k)(5)(A) of the Social Security Act is amended (in the matter before clause (i)) by striking during any portion of the last 60 months of such service ending with and inserting on. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to applications for benefits under title II of the Social Security Act filed on or after the first day of the first month that begins after the date of the enactment of this Act. 
 
